Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-19-2002

Shinko v. Miele
Precedential or Non-Precedential:

Docket 1-3179




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Shinko v. Miele" (2002). 2002 Decisions. Paper 191.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/191


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                              NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT



                     Nos. 01-3179 / 01-3180



                         JAYNE SHINKO,

                                                  Appellant No. 01-3179

                                 v.

          WILLIAM MIELE, Chief; WILLIAM MIELE, P.C.;
                        MERRILL LYNCH
                       ________________

                         JAYNE SHINKO,

                                              Appellant No. 01-3180

                               v.

                     WILLIAM MIELE RENTALS



 ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE MIDDLE
                    DISTRICT OF PENNSYLVANIA

  (Dist. Court No. 01-CV-00765 / Dist. Court No. 01-CV-00766)
          District Court Judge: Honorable Malcolm Muir



          Submitted Under Third Circuit LAR 34.1(a)
                        March 4, 2002

      Before: ALITO, RENDELL, and HALL, Circuit Judges

                (Opinion Filed:March 19, 2002 )



                     OPINION OF THE COURT



PER CURIAM:
           This is an appeal from a District Court Order affirming the
Bankruptcy
Court's dismissal of Appellant's Involuntary Chapter 7 Petition and
imposition of
sanctions against Appellant. Because we write for the parties only, the
background of the
case need not be set out.
           The Bankruptcy Court properly dismissed the appellant's
involuntary
bankruptcy petitions against The Law Center and Shinko-Miele Rentals
because the
appellant's petitions did not satisfy the statutory requirements and
because the petitions
were filed in bad faith. The Bankruptcy Court found that the only debt
alleged in the
petitions was one alleged by the appellant that she had reason to know was
the subject of
a bona fide dispute.
           According to the relevant portion of 11 U.S.C.   303(b), "[a]n
involuntary
case against a person is commenced by the filing with the bankruptcy court
of a petition
under chapter 7 . . . by . . . a holder of a claim against such person
that is not . . . the
subject of a bona fide dispute." 11 U.S.C.     303(b) (emphasis added).
The Bankruptcy
Court correctly concluded that the alleged claim was clearly the subject
of a bona fide
dispute, one that had been seriously contested in many rounds of state
court litigation.
Because of this conclusion, the Bankruptcy Court properly dismissed the
involuntary
petition under 11 U.S.C.    303(h).
           Moreover, the Bankruptcy Court was similarly justified in
dismissing the
petition under this Circuit's case law permitting dismissal when petitions
are filed in bad
faith, which was specifically found in this case. See In re Tamecki, 229
F.3d 205 (3d Cir.
2000); In re SGL Carbon Corp., 200 F.3d 154 (3d Cir. 1999); In re Lilley,
91 F.3d 491
(3d Cir. 1996).
           Finally, the Bankruptcy Court properly exercised its discretion
to impose
reasonable attorney's fees and costs under 11 U.S.C.    303(i)(1) and
punitive damages
under 11 U.S.C.    303(i)(2).
           We have considered all of the appellant's arguments and see no
basis for
reversal. The judgment of the District Court is therefore affirmed.